Title: To Benjamin Franklin from Count von Sickingen, [11 September 1778]
From: Sickingen, Karl Heinrich Joseph, Reichsgraf von
To: Franklin, Benjamin


Ce vendredi [September 11, 1778]a Paris Barriere du Roule

Mr: Leroy Et d’autres personnes de La Connaissance de Monsieur franklin, se rassembleronts Lundi 14 7bre chez Le Comte de Sickingen, et on s’y occuppera de quelques recherches sur la Platine; si Cette Societé et Le motif qui La rassemble pouvaient Engager Monsieur franklin a faire L’honneur au Comte de Sickingen de Diner ce jour Chez Luy, il En serait infiniment flatté; il a L’honneur de le saluer.

R.S.V.P.

 
Addressed: A Monsieur / Monsieur Francklin / A Passi
